                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

In Re:

GUYANA TELEPHONE AND                                     Case No. 6:19-mc-30-Orl-37LRH
TELEGRAPH COMPANY, LIMITED


                                         ORDER

         Guyana Telephone and Telegraph Company, Limited (“GTT”) moved ex parte

pursuant to 28 U.S.C. § 1782 for an order to conduct discovery in relation to ongoing

litigation in Guyana. (Doc. 6 (“Application”).) GTT has asked the Court for an order

permitting GTT to serve a subpoena on Florida-based company Telco, for call records

relating to in-bound and out-bound calls to and from Guyana. (Id.; Doc. 6-2, p. 6.) On

referral, U.S. Magistrate Judge Leslie R. Hoffman recommends granting the Application.

(Doc. 7 (“R&R”).)

         GTT did not object to the R&R, and the time for doing so has now passed. Absent

objections, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see

also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error, the

Court concludes that the R&R is due to be adopted in its entirety. 1



        The Court notes there may be a typographical error in GTT’s appendix to the
         1

attached subpoena. (See Doc. 6-2, p. 6.) GTT requests “Call detail records that show all
inbound international telephone calls placed by telephones in Guyana.” (id. (emphasis
added)), but GTT should likely request records of inbound international calls to Guyana
by telephones outside Guyana.
                                              -1-
Accordingly, it is ORDERED AND ADJUDGED as follows:

1.    U.S. Magistrate Judge Leslie R. Hoffman’s Report and Recommendation

      (Doc. 7) is ADOPTED, CONFIRMED, and made a part of this Order.

2.    The Renewed Ex Parte Application of Guyana Telephone and Telegraph

      Company, Limited for an Order Pursuant to 28 U.S.C. § 1782 to Conduct

      Discovery for Use in a Foreign Proceeding (Doc. 6) is GRANTED.

DONE AND ORDERED in Chambers in Orlando, Florida, on September 27, 2019.




Copies to:
Counsel of Record




                                    -2-
